The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action Summary
 This final office action is in response to the response of 9 July 2021.  Currently claims 1-21 are pending and examined below.
Response to Amendments
	The applicant’s amendment has overcome the 103 rejection.
 Response to Arguments
	The applicant’s arguments have been fully considered but they are not persuasive.
 
The applicant argues:

    PNG
    media_image1.png
    215
    1392
    media_image1.png
    Greyscale

	I.e. that the claimed limitations cannot be performed mentally
	The examiner respectfully disagrees.
	Users could be assigned identifiers (person 1 is “A”, person 2 is “B” and so forth) and tracked by writing down a list.  Each person could further be assigned a separate digit denoting which bucket (i.e. variant) they are exposed to (person 1 is exposed to variants 1, 2 and 3, thus the identifier becomes A1, A2 and A3 for each variant person A is exposed to.  This can be done similarly for person B, C and so forth.  The step of “computing a distribution of metric of identifiers” similarly could be performed by manually taking averages or manually creating a histogram of those identifiers, again 

    PNG
    media_image2.png
    221
    715
    media_image2.png
    Greyscale

	Thus the claimed steps argued by applicant can easily be performed by a person, either mentally or with pencil and paper.

	The applicant argues:

    PNG
    media_image3.png
    472
    1407
    media_image3.png
    Greyscale

	The examiner respectfully disagrees.


	The applicant argues that the Berkheimer case suggests the claimed invention is eligible and also argues that the examiner’s analysis is accordingly deficient.
	The examiner respectfully disagrees.
	The instant application’s fact pattern does not match with that of Berkheimer which dealt with parsing and archiving in storage systems:
           
    PNG
    media_image4.png
    256
    984
    media_image4.png
    Greyscale

	The instant claims, in contrast, recite a way that statistical tests are performed on data elements (i.e. layers and buckets, which are merely generic hierarchies in an experiment).  Thus Berkheimer is not relevant to the fact pattern of the instant application.  The examiner notes that the instant application’s specification notes that the claimed invention is an improvement in statistics:

    PNG
    media_image5.png
    151
    1389
    media_image5.png
    Greyscale

	Also, the examiner did not state that the additionally elements are routine and conventional, but rather that the limitations are implemented in the manner of “apply it”.


 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is
directed to the abstract idea of managing an experiment (i.e. a mental process) without significantly more. The claim(s) recite(s) abstract idea steps of: 
creating layers, 
accordingly assigning identifiers to users so that they are assigned to multiple experiments, 
collecting experiment (i.e. user event) data,
performing a two state test to detect various kinds of contamination (i.e. a uniformity test and then a proportion test).  Part of this test evaluates severity level of contamination.
Disabling (i.e. discarding) parts of the experiment that are contaminated (i.e. above the severity level). 
The additional elements in claim 1 include:  a generic computing device (i.e. with a processor, storage and a communication platform) connected to a generic network.  The body of the claim recites “online users”.  Different limitations (detecting and 
Dependent claims similarly recite determining, calculating and assigning (claim 2), calculating and determining (claim 3), calculating a health layer (claim 4), determining (claim 5), selecting and determining (claim 6), insulating, removing, marking, holding and generating (claim 7).  The use of a computer to implement the abstract idea does not integrate the abstract idea into a practical application merely implements the abstract idea in the manner of “apply it” without significantly more and merely serves to confined the abstract idea to a particular technological environment.
Claims 8-21 are similarly rejected.  The use of generic computer components in claims 8-14 and generic software in claims 15-21 merely implement the abstract idea in the manner of apply it and fail to integrate the abstract idea into a practical application (the generic recitation of “online” merely confines the abstract idea to a technological environment, does not integrate the abstract idea into a practical application nor provide significantly more).
1.  The examiner notes that A/B testing, which is the application and claims are directed to, is merely a form of hypothesis testing, where different web pages are presented to users to see, based on user activity, which pages are more preferred.

Since the claimed invention embodies an abstract idea whose embodiment on a
computer does not provide significantly more, the claimed invention is patent ineligible
under 35 USC 101.

 	



 


  The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

“Soil sampling”
RL Mahler, TA Tindall - 1994 - idahopar.org (a copy of this is provided as an attachment).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN G STERRETT whose telephone number is (571)272-6881.  The examiner can normally be reached on 10-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao (Rob) Wu can be reached on 571 272 6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




18 August 2021

/JONATHAN G STERRETT/Primary Examiner, Art Unit 3623                                                                                                                                                                                                                                                                                                                                                                                                               


 


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://en.wikipedia.org/wiki/Statistical_hypothesis_testing
        “Early use - While hypothesis testing was popularized early in the 20th century, early forms were used in the 1700s. The first use is credited to John Arbuthnot (1710),[32] followed by Pierre-Simon Laplace (1770s), in analyzing the human sex ratio at birth; see § Human sex ratio.